--------------------------------------------------------------------------------

LETTER OF INTENT

THIS NON-BINDING LETTER OF INTENT, hereinafter referred to as the “LOI”, is
entered into, dated and made effective this 16th day of November, 2006,

BETWEEN: MAJOR CREATIONS INCORPORATED       (“MAJOR”)     AND: AEGIS INDUSTRIES,
INC.       (“AEGIS”)

WHEREAS MAJOR believes that AEGIS has significant valuable intellectual property
assets, valuable products and significant expertise in its industry;

AND WHEREAS Aegis has secured, by way of a promissory note, a loan of US$40,000
to Aegis to fund due diligence on Aegis’ financial affairs and the status of its
patent applications and wishes, to complete an RTO with MAJOR to secure further
financing and raise its public and business profile.

AND WHEREAS the parties wish to enter into a non-binding letter of intent which
states that, upon completion of due diligence, the parties intend that MAJOR and
AEGIS will negotiate a share purchase and exchange agreement whereby MAJOR would
purchase all of the issued and outstanding shares of AEGIS and the principals of
AEGIS would acquire a controlling equity interest in MAJOR.

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the parties agree as follows:

1.

The parties hereto agree that they will act together towards ensuring that MAJOR
and AEGIS enter into, on or before November 30, 2006, a definitive share
purchase and exchange agreement (the “Definitive Agreement”) containing
substantially the same terms and provisions as this LOI.

    2.

The Definitive Agreement shall provide for the purchase, by MAJOR, of all of the
issued and outstanding shares of common stock of AEGIS (and all other equity
which may be issued and outstanding, if any) in exchange for the issuance of
approximately fifteen (15) million shares of common stock of MAJOR or that
number of shares of common stock of MAJOR which is equal to 25% of the issued
and outstanding shares of MAJOR (as calculated after the issuance of the
approximately 15,000,000) The approximately fifteen (15) million shares shall be
issued after a share split or consolidation, if any, referenced in Section 9(d)
is effected and after MAJOR’S stock trust and transfer agent has been notified
of the split or consolidation as has the NASD and, if required, the SEC.


--------------------------------------------------------------------------------


3.

The Definitive Agreement shall provide that the Closing shall occur on or before
February 28, 2007 unless otherwise agreed by the parties thereto. The Definitive
Agreement shall also provide for the payment of a fee to Knight Capital, in
consideration of acting as an agent and finder pursuant to these transactions,
of 600,000 common shares of MAJOR.

   

4.

Upon execution of the Definitive Agreement, MAJOR will agree that it will effect
the appointment to its Board of Directors two (2) persons chosen by AEGIS
(collectively, the “New Directors”) and further agrees that all persons acting
as directors and officers of MAJOR prior to the execution of the Definitive
Agreement will resign their positions.

    5. The Definitive Agreement will provide that closing of the transactions
contemplated in the Definitive Agreement (the “Closing”) will be conditional
upon the following:

 

  (a)

AEGIS shall operate its business only in the ordinary course and will not sell,
distribute, license or encumber any of the Assets;

        (b)

the receipt of any certificates, opinions and/or documents related to the
Assets, as MAJOR or MAJOR may reasonably request, including documents relating
to any tests performed or studies completed, provided these tests or studies are
not subject to non-disclosure covenants by AEGIS in connection with any
third-party customer agreements, and the status of any patent applications;

        (c)

the receipt of all consents, approvals, authorizations and orders required of or
for the completion of any document required hereunder;

        (d)

satisfactory completion of due diligence, at the absolute and sole discretion of
MAJOR, concerning the business, affairs, financial affairs and assets of AEGIS;

        (e)

satisfactory completion of due diligence, at the absolute and sole discretion of
AEGIS, concerning the business, affairs, financial affairs and Assets of MAJOR;

        (f)

the existence of no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this
transaction; and

        (g)

other than those disclosed herein in Section 18, there are no legal actions
against MAJOR or directors, officers and/or shareholders of MAJOR nor does MAJOR
know of any intended legal actions against it or any of its directors and MAJOR
is not engaged in any legal actions against other parties, and is current in all
filings with tax and regulatory authorities.


6.

MAJOR will, in the Definitive Agreement, represent and warrant to AEGIS that:


  (a)

it is a public corporation incorporated and is in good standing with all
regulatory agencies and its shares will be traded on the OTC Bulletin Board;

2

--------------------------------------------------------------------------------


  (b)

there are no legal actions against MAJOR and the company knows of no intended
legal actions against the company and is not engaged in any legal actions
against other parties;

        (c)

its business and financial condition are as set forth in its filings with the
SEC on the EDGAR database and is the filings are current as of the date hereof;

        (d)

there are no outstanding mergers, acquisitions, financial commitments,
obligations, liabilities, etc. other than those contemplated in this
transaction;

        (e)

other than those disclosed herein in Section 19, there are no legal actions
against the company or directors, officers and/or shareholders of the company
nor does MAJOR know of any intended legal actions against it or any of its
directors and MAJOR is not engaged in any legal actions against other parties,
and is current in all filings with tax and regulatory authorities; and

        (f)

there have been no other issuances or shares of its common stock other than in
connection with the Closing or financing of the transactions to be contemplated
in the Definitive Agreement.


7.

AEGIS will, in the Definitive Agreement, represent and warrant to MAJOR that:


  (a)

it is a private corporation incorporated in the State of Delaware and is in good
standing with all regulatory agencies;

        (b)

there are no legal actions against the company or directors of the company nor
does AEGIS know of any intended legal actions against it or any of its directors
and AEGIS is not engaged in any legal actions against other parties, and is
current in all filings with tax and regulatory authorities;

        (c)

its business and financial condition remain materially unchanged from any due
diligence or financial statement documentation provided to MAJOR prior to
Closing;

        (d)

it owns 100% beneficial right, title and interest in and to intellectual
property and other assets (the “Assets”) which will be disclosed in a schedule
to the Definitive Agreement, subject to any liens, charges, securitizations, UCC
filings or debts disclosed in the schedule or financial statements of AEGIS
provided to MAJOR prior to Closing; and

        (e)

it will use any financing funds substantially in the manner disclosed in
Schedule “A” attached hereto and entitled “Use of Proceeds”.

8.      The Definitive Agreement shall provide that each and every obligation of
MAJOR to be performed hereunder shall be subject to the satisfaction prior
thereto of the following conditions:

3

--------------------------------------------------------------------------------


  a)

the representations and warranties made by AEGIS in this LOI and the Definitive
Agreement or given on its behalf hereunder shall be substantially accurate in
all material respects on and as of the closing date with the same effect as
though such representations and warranties had been made or given on and as of
the closing date;

        b)

AEGIS shall have performed and complied with all obligations and covenants
required by the Definitive Agreement to be performed or complied with by it
prior to or at Closing;

        c)

MAJOR shall have been furnished that information on the business and affairs of
AEGIS which it deems, in its sole and absolute discretion, to be necessary for
it to meet its continuous disclosure obligations under the Securities Exchange
Act of 1934 upon Closing;

        d)

as of Closing there shall not have occurred any material adverse change,
financially or otherwise, which materially impairs the ability of AEGIS to
conduct its business or the earning power thereof;

        e)

the completion, by AEGIS, of audited pro forma consolidated financial statements
required to be filed upon Closing by MAJOR as a reporting issuer under the
Securities Exchange Act of 1934;

        f)

the opinion of counsel to MAJOR that the Closing will not result in MAJOR
breaching any applicable securities law, rules and regulations;

        g)

the completion, by AEGIS, of settlement of approximately $700,000 in debts which
will, concurrently with the Closing, result in not more than $300,000 in AEGIS
having not more than $300,000 in debts on Closing; and

        h)

on or before five (5) days from the date hereof, MAJOR will have two (2)
directors recommended by AEGIS formally appointed to its board of directors,
will have entered into an audit engagement letter to appoint auditors of its
financial affairs, will have entered into communications consulting agreements
and will have filed any and all necessary 1934 Act filings required to disclose
the transactions contemplated in this paragraph (h).

9.      The Definitive Agreement shall provide that each and every obligation of
AEGIS to be performed on Closing shall be subject to the satisfaction prior
thereto of the following conditions:

  (a)

a total of approximately 15,000,000 shares of MAJOR, or such other number of
shares of MAJOR which is equal to 25% of its issued and outstanding shares (as
calculated after the issuance of the approximately 15,000,000) such shares
subject to Rule 144, shall be issued to the shareholders of AEGIS, being
approximately 12,000,000 shares to Kenneth Stethem and 3,000,000 to other
shareholders of AEGIS, in exchange for the purchase of all of the issued and
outstanding shares of AEGIS, said issuances or transfers to be made in a manner
which will minimize any tax liabilities incurred by the AEGIS shareholders
receiving the shares;

4

--------------------------------------------------------------------------------


  (b)

AEGIS shall have secured loan or equity or other financing of $40,000 on or
before signing of this LOI and $300,000 within five (5) days of signing of this
LOI (which $300,000 shall be included in the financing referred to in 9(d)(i)
below);

        (c)

AEGIS shall have provided financial statements and a statement from its
intellectual property lawyers as to the state of its patent and other
intellectual property applications;

        (d)

the agreement by the parties that they will work together to secure further
financing for AEGIS and MAJOR as follows (i) $2,000,000 on or before February
28, 2007; (ii) an additional $2,000,000 on or before May 31, 2007; (iii) an
additional $2,000,000 on or before August 30, 2007; and an additional $5,000,000
on or before April 30, 2008.

10.      Neither AEGIS, on the one hand, nor MAJOR, on the other, will make any
disclosure or public announcements of the proposed transactions, the Definitive
Agreement or the terms thereof without the prior knowledge of the other. For
greater clarity, if any one or more of the common directors of AEGIS and MAJOR
are aware of any disclosures or public announcements of the proposed
transactions, the Definitive Agreement or the terms thereof, AEGIS will be
deemed to have prior knowledge of them.

11.      Each party agrees and acknowledges that such party and its directors,
officers, employees, agents and representatives will disclose business
information and information about the proposed transaction in the course of
securing financings for MAJOR and AEGIS and that both parties and their
representatives may be required to disclose that information under the
continuous disclosure requirements of the Securities Exchange Act of 1934.

12.      The parties hereby agree that neither will solicit any third party for
the licensing, lease, transfer or sale of any or all their respective Assets, or
solicit opportunities for either party to enter into any discussions with any
third party for the licensing, lease, transfer or sale of any or all of its
respective Assets, for the term of the Definitive Agreement. This section shall
not be read to prohibit the parties from conducting such discussions which are
in the ordinary course of business but is intended to be read as protecting each
of the parties from the other entering into negotiations which would conflict
with the transactions contemplated by this LOI and by the Definitive Agreement.

13.      The Definitive Agreement will specify that, in the event that Closing
does not occur on or before February 28, 2007, then:

  (a)

the New Directors, and any directors and officers that they have appointed
during their term as directors, shall resign and shall appoint
________________________as the sole director and officer of MAJOR;

        (b)

the New Directors will return any and all shares of common stock which they hold
in MAJOR to the treasury of MAJOR;

5

--------------------------------------------------------------------------------


  (c)

any and all funds loaned or transferred to February 28, 2007 to AEGIS by MAJOR
will be considered to be a demand loan bearing interest at 6% per annum said
loan to be secured by the Assets, accounts receivable and other assets of AEGIS;
and

        (d)

MAJOR, together with any of the parties making the bridge loan and other interim
financing to AEGIS, agrees not to undertake, directly or indirectly the
financing of, or a reverse merger with, any other business operating in the same
industry as AEGIS during the term of the LOI and the term of the Definitive
Agreement or in the event that the Closing does not occur by February 28, 2007,
for a period of one year thereafter.

14.      This LOI shall be construed in accordance with, and governed by, the
laws of the State of Nevada, and each party separately and unconditionally
subjects to the jurisdiction of any court of competent authority in the State of
Nevada, and the rules and regulations thereof, for all purposes related to this
agreement and/or their respective performance hereunder.

15.      This LOI sets forth the entire understanding of the parties with
respect to the subject matter hereof and may be modified only by a written
document signed by all parties. The Definitive Agreement will also provide that
it can be modified only by a written document signed by all parties.

16.      The parties shall, upon Closing, prepare, execute and file any and all
documents necessary to comply with all applicable federal and state securities
laws, rules and regulations in any jurisdiction where they are required to do
so.

17.      This LOI is subject to the approval of any regulatory agency having
jurisdiction over the transactions contemplated herein.

18.      MAJOR acknowledges that AEGIS has disclosed that it is currently
involved in no lawsuits.

19.      AEGIS acknowledges that MAJOR has disclosed that it is currently
involved in no lawsuits.

20.      If this LOI accurately sets forth the terms and conditions under which
you are willing to enter into the transactions contemplated hereby, please so
indicate by signing and returning a copy of this letter to MAJOR, by fax, not
later than 5:00 p.m. Pacific Standard Time, on November 17, 2006, failing which,
any offer contained herein will be considered invalid.

21.      If any term or provision hereof shall be held illegal or invalid, this
LOI shall be construed and enforced as if such illegal or invalid term or
provision had not been contained herein.

6

--------------------------------------------------------------------------------

22.      All references to currency in this LOI are references to the lawful
currency of the United States of America.

 

DATED EFFECTIVE THIS 16TH DAY OF NOVEMBER, 2006

“Paul Evancoe”
____________________________
MAJOR CREATIONS INCORPORATED

 

“Ken Stethem”
____________________________
AEGIS INDUSTRIES, INC.

7

--------------------------------------------------------------------------------